IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,373


EX PARTE BOYD LEE WILSON, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. A-04-0131-S IN THE 51ST JUDICIAL DISTRICT COURT
TOM GREEN COUNTY



 Per curiam.

O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted
of the felony offense of delivery of a controlled substance, and punishment was assessed at
six years' confinement.  No direct appeal was taken.
	Applicant contends, inter alia, that his conviction must be set aside because his plea
of guilty was not free and voluntary.  The trial court has entered findings of fact and
conclusions of law recommending that Applicant be granted a new trial.  We agree.  It
appears that Applicant was not fully aware of the direct consequences of his plea.  See
Mitschke v. State, 129 S.W.3d 130, 132 (Tex. Crim. App. 2004).  Accordingly, the Applicant
is entitled to relief.
	Habeas corpus relief is granted.  The judgment in cause number A-04-0131-S from
the 51st Judicial District Court of Tom Green County is set aside, and the Director of the
Texas Department of Criminal Justice, Correctional Institutions Division is ordered to return
Applicant to the custody of Tom Green County for further proceedings by the trial court.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.

DO NOT PUBLISH
DELIVERED: April 5, 2006